DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (hereinafter “Suh” US 2006 / 0061524) in view of Wu (US 2016 / 0343787).

As pertaining to Claim 1, Suh discloses (see Fig. 1, Fig. 2, Fig. 3, and Fig. 6C) a display screen (see (100) in Fig. 1), comprising a display region (120, 126) comprising at least two display areas (again, see (120) and (126)), the at least two display areas (120, 126) comprising a first display area (126) and a second display area (120), the first display area (126) having a first screen (i.e., a passive (PMOLED) screen), the second display area (120) having a second screen (i.e., an active (AMOLED) screen), and a light transmittance of the first screen (126) being greater than a light transmittance of the second screen (120; see Page 1, Para. [0009]-[0012]; [0015]; and see Page 2 through Page 3, Para. [0039]-[0041], and [0047]; and Page 3 through Page 4, Para. [0053]-[0054]; and note that according to the applicant’s originally filed disclosure at Page 6, Paragraphs [0040]-[0041], the light transmittance of the PMOLED screen is implicitly greater than the light transmittance of the AMOLED screen due to 
wherein the display screen (100) further comprises a driving unit (see (140, 150, 130, 152, 160) in Fig. 1) respectively connected to the first screen (i.e., the passive (PMOLED) screen; see (126)) and the second screen (i.e., the active (AMOLED) screen; see (120)), and the driving unit (140, 150, 130, 152, 160) is configured to independently drive the first screen (again, see (126)) and the second screen (again, see (120); see Page 2 through Page 3, Para. [0039]-[0041], [0043], and [0045]-[0046]; and see Page 5, Para. [0075]);
wherein:
cathodes of all pixels (see (127) in Fig. 1) of the first screen (126) are interconnected (see “LED” in (126) in Fig. 6C with interconnected cathodes (VSS));
cathodes of all pixels (see (121) in Fig. 1) of the second screen (120) are interconnected (see “LED” in (120) in Fig. 6C with interconnected cathodes (VSS)); 
a cathode of the first screen (126) is connected to a cathode of the second screen (120; again, see (VSS) in Fig. 6C; and see (152) in Fig. 1; see Page 5, Para. [0073]-[0074]);
the driving unit (again, see (140, 150, 130, 152, 160) in Fig. 1) comprises a plurality of output ends (see (D) and (128) in Fig. 1); and 
an anode (see the pixel side of “LED” in Fig. 2 and see (128) in Fig. 3; and also see (280) and (128) in Fig. 6C) of each pixel (see (127, 121) in Fig. 1) of 
wherein the first screen (126) is a PMOLED screen and the second screen (120) is an AMOLED screen (again, see Page 1, Para. [0009]-[0012]; [0015]; and see Page 2 through Page 3, Para. [0039]-[0041]), the cathodes of the PMOLED screen (126) and the cathodes of the AMOLED screen (120) are connected to a terminal body (again, see (152) in Fig. 1; and see (VSS) in Fig. 6C) which provides a low potential signal VSS to the PMOLED screen (126) and the AMOLED screen (120) through a cathode lead of the PMOLED screen (see (VSS) in Fig. 3) and a cathode lead of the AMOLED screen (see (VSS) in Fig. 2; and again, see Page 5, Para. [0073]-[0074] with Page 3 through Page 4, Para. [0047]-[0048] and [0053]-[0054]). 

Suh does not explicitly disclose that the display screen is coupled to a front device disposed in an area where the first display area is located, wherein the front device comprises at least one of an image acquisition element, a photosensitive device, and a photoelectric sensor.
However, in the same field of endeavor, Wu discloses (see Fig. 3) a display screen comprising a display region that includes at least a first display area (3) having a first screen and a second display area (1) having a second screen, with a transmittance of the first screen (see (3)) being greater than a light transmittance of the second screen (see (1)), wherein the display screen is coupled to a front device (5) disposed in an area 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suh with the 

As pertaining to Claim 2, Wu discloses (see Fig. 3) that when the front device (5) disposed under the first display area (3) is enabled, the first display area (3) does not display any image, and the front device (5) obtains light from the first display area (3);
when the front device (5) disposed under the first display area (3) is disenabled, the first display area (3) and the second display area (1) display an image to implement a full screen display (again, see Page 2, Para. [0033]).

As pertaining to Claim 3, Suh discloses (see Fig. 1, Fig. 2, Fig. 3, and Fig. 6C) that the first screen (126) is a passive matrix light emitting diode screen (i.e., a passive (PMOLED) screen), and the second screen (120) is an active matrix light emitting diode screen (i.e., an active (AMOLED) screen; again, see Page 1, Para. [0009]-[0012]; [0015]; and see Page 2 through Page 3, Para. [0039]-[0041]; and Page 3 through Page 4, Para. [0053]-[0054]).

As pertaining to Claim 4, Suh discloses (see Fig. 1, Fig. 2, Fig. 3, and Fig. 6C) that the first screen (126) is a passive matrix organic light emitting diode screen (i.e., a passive (PMOLED) screen), and the second screen (120) is an active matrix organic light emitting diode screen (i.e., an active (AMOLED) screen; again, see Page 1, Para. [0007], [0009]-[0012]; [0015]; and see Page 2 through Page 3, Para. [0039]-[0041] and [0048]; and Page 3 through Page 4, Para. [0053]-[0054]).

As pertaining to Claim 7, Suh discloses (see Fig. 1, Fig. 2, Fig. 3, and Fig. 6C) that the driving unit (see (140, 150, 130, 152, 160) in Fig. 1) comprises a first driving unit (160, 152) and a second driving unit (130, 140, 150, 152);
the first driving unit (160, 152) is connected to the first screen (126), and the second driving unit (130, 140, 150, 152) is connected to second screen (120);
the first driving unit (160, 152) is configured to drive the first screen (126) for display; and
the second driving unit (130, 140, 150, 152) is configured to drive the second screen (120) for display (again, see Page 2 through Page 3, Para. [0039]-[0041], [0043], and [0045]-[0046]; Page 3 through Page 4, Para. [0047]-[0048] and [0053]-[0054]; and Page 5, Para. [0075]).

As pertaining to Claim 8, Suh discloses (see Fig. 1, Fig. 2, Fig. 3, and Fig. 6C) that the first display area (126) is on a side of the second display area (120; see Fig. 1).

As pertaining to Claim 9, Wu discloses (see Fig. 3) that an area ratio of the first display area (see (3) corresponding to (126) of Suh) to the second display area (see (1) corresponding to (120) of Suh) is between 1:7 and 1:50 (see Page 2, Para. [0028]-[0029] and Page 1, Para. [0007]; and again note that it is a goal of Wu to provide a display screen having a plurality of display areas of different light transmittance to allow for collective displaying among the plurality of display areas to expand the displaying area of the display screen, while additionally providing for the concealment of an incorporated image acquisition element, photosensitive device, and/or photoelectric sensor within the display screen to allow for imaging of an outside environment of the display screen without negatively impacting the overall aesthetics of the display screen; see Page 1 through Page 2, Para. [0019]).  

As pertaining to Claim 10, Suh discloses (see Fig. 1, Fig. 2, Fig. 3, and Fig. 6C) that a notch (i.e., a rectangular area) is formed on a side of the second display area (120), and the first display area (126) is disposed in the notch (again, see Fig. 1).

As pertaining to Claim 11, Suh discloses (see Fig. 1, Fig. 2, Fig. 3, and Fig. 6C) that the first display area (126) has a shape (i.e., a rectangular shape) matching the notch (i.e., a rectangular area; again, see Fig. 1).

As pertaining to Claim 12, Wu discloses (see Fig. 3) that a height ratio of the first display area (see (3) corresponding to (126) of Suh) to the display screen is between 1:7 and 1:13 (see Page 2, Para. [0028]-[0029] and Page 1, Para. [0007]; and 

As pertaining to Claim 13, Suh discloses (see Fig. 1, Fig. 2, Fig. 3, and Fig. 6C) that the first display screen (126) is integrally formed with the second screen (120; see Fig. 6C; and again, see Page 5, Para. [0073]-[0074]).

As pertaining to Claim 15, Suh discloses (see Fig. 1, Fig. 2, Fig. 3, and Fig. 6C) that a pixel density of the first display area (126) is lower than a pixel density of the second display area (120; again, see Fig. 1; and see Page 2 through Page 3, Para. [0039]-[0041]).

As pertaining to Claim 16, Suh discloses (see Fig. 1, Fig. 2, Fig. 3, and Fig. 6C) that a pixel density of the first display area (126) is lower than a pixel density of the second display area (120; again, see Fig. 1; and see Page 2 through Page 3, Para. [0039]-[0041]).

As pertaining to Claim 17, Suh discloses (see Fig. 1, Fig. 2, Fig. 3, and Fig. 6C) an electronic terminal, comprising the display screen (see (100) in Fig. 1) that comprises:
a display region (120, 126) comprising at least two display areas (again, see (120) and (126)), the at least two display areas (120, 126) comprising a first display area (126) and a second display area (120), the first display area (126) having a first screen (i.e., a passive (PMOLED) screen), the second display area (120) having a second screen (i.e., an active (AMOLED) screen), and a light transmittance of the first screen (126) being greater than a light transmittance of the second screen (120; see Page 1, Para. [0009]-[0012]; [0015]; and see Page 2 through Page 3, Para. [0039]-[0041], and [0047]; and Page 3 through Page 4, Para. [0053]-[0054]; and note that according to the applicant’s originally filed disclosure at Page 6, Paragraphs [0040]-[0041], the light transmittance of the PMOLED screen is implicitly greater than the light transmittance of the AMOLED screen due to the PMOLED screen having wiring that is simple and having no thin-film transistor (TFT) backplane and wiring); and
a driving unit (see (140, 150, 130, 152, 160) in Fig. 1) respectively connected to the first screen (i.e., the passive (PMOLED) screen; see (126)) and the second screen (i.e., the active (AMOLED) screen; see (120)), and the driving unit (140, 150, 130, 152, 160) is configured to independently drive the first screen (again, see (126)) and the second screen (again, see (120); see Page 2 through Page 3, Para. [0039]-[0041], [0043], and [0045]-[0046]; and see Page 5, Para. [0075]);
wherein:

cathodes of all pixels (see (121) in Fig. 1) of the second screen (120) are interconnected (see “LED” in (120) in Fig. 6C with interconnected cathodes (VSS)); 
a cathode of the first screen (126) is connected to a cathode of the second screen (120; again, see (VSS) in Fig. 6C; and see (152) in Fig. 1; see Page 5, Para. [0073]-[0074]);
the driving unit (again, see (140, 150, 130, 152, 160) in Fig. 1) comprises a plurality of output ends (see (D) and (128) in Fig. 1); and 
an anode (see the pixel side of “LED” in Fig. 2 and see (128) in Fig. 3; and also see (280) and (128) in Fig. 6C) of each pixel (see (127, 121) in Fig. 1) of both of the first screen (126) and the second screen (120) is respectively connected to a corresponding one of the plurality of output ends (see (D) and (128) in Fig. 1) of the driving unit (again, see (140, 150, 130, 152, 160) in Fig. 1; see Page 3, Para. [0048] and Page 4, Para. [0054]);
wherein the first screen (126) is a PMOLED screen and the second screen (120) is an AMOLED screen (again, see Page 1, Para. [0009]-[0012]; [0015]; and see Page 2 through Page 3, Para. [0039]-[0041]), the cathodes of the PMOLED screen (126) and the cathodes of the AMOLED screen (120) are connected to a terminal body (again, see (152) in Fig. 1; and see (VSS) in Fig. 6C) which provides a low potential signal VSS to the PMOLED screen (126) and the AMOLED screen (120) through a cathode lead of 

Suh does not explicitly disclose a front device disposed in an area where the first display area is located, wherein the front device comprises at least one of an image acquisition element, a photosensitive device, and a photoelectric sensor.
However, in the same field of endeavor, Wu discloses (see Fig. 3) a display screen comprising a display region that includes at least a first display area (3) having a first screen and a second display area (1) having a second screen, with a transmittance of the first screen (see (3)) being greater than a light transmittance of the second screen (see (1)), wherein the display screen is coupled to a front device (5) disposed in an area wherein the first display area (3) is located, wherein the front device (5) comprises at least one of an image acquisition element, a photosensitive device, and a photoelectric sensor (i.e., a camera or sensor; see Page 2, Para. [0028]-[0029] and Page 1, Para. [0007]).  It is a goal of Wu to provide a means of integrating an image acquisition element, a photosensitive device, and/or a photoelectric sensor into a display screen such that the image acquisition element, photosensitive device, and/or photoelectric sensor can be concealed from view while still providing an imaging or sensing function (see Page 2, Para. [0033]).  It is further a goal of Wu to provide a display screen having a plurality of display areas of different light transmittance to allow for collective displaying among the plurality of display areas to expand the displaying area of the display screen, while additionally providing for the concealment of an incorporated 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suh with the teachings of Wu in order to implement the display screen having the at least two display areas as disclosed by Suh in the manner suggested by Wu, such that the first display area expands the displaying area of the display screen while additionally providing an area for the concealment of an incorporated front device such as an image acquisition element, photosensitive device, and/or photoelectric sensor within the display screen to allow for imaging of an outside environment of the display screen without negatively impacting the overall aesthetics of the display screen.

As pertaining to Claim 18, Suh discloses (see Fig. 1, Fig. 2, Fig. 3, and Fig. 6C) an electronic terminal comprising a display screen (see (100) in Fig. 1) that comprises:

wherein the electronic terminal further comprises a terminal body (i.e., a substrate (110)) and a control device (i.e., see (160) and note that a control device must be connected to (160) to provide driving signals to the display screen (100) through (160)), wherein:
the terminal body (110) is configured to implement a target function (i.e., a display function) of the electronic terminal;
the display screen (100) is disposed on at least one side of the terminal body (110);
a front device (i.e., a functional key and image) is disposed inside the terminal body (i.e., inside the side region of the housing or casing of the mobile phone); and

wherein the display screen (100) further comprises a driving unit (see (140, 150, 130, 152, 160) in Fig. 1) respectively connected to the first screen (i.e., the passive (PMOLED) screen; see (126)) and the second screen (i.e., the active (AMOLED) screen; see (120)), and the driving unit (140, 150, 130, 152, 160) is configured to independently drive the first screen (again, see (126)) and the second screen (again, see (120); again, see Page 2 through Page 3, Para. [0039]-[0041], [0043], and [0045]-[0046]; and see Page 5, Para. [0075]);
wherein:
cathodes of all pixels (see (127) in Fig. 1) of the first screen (126) are interconnected (see “LED” in (126) in Fig. 6C with interconnected cathodes (VSS));
cathodes of all pixels (see (121) in Fig. 1) of the second screen (120) are interconnected (see “LED” in (120) in Fig. 6C with interconnected cathodes (VSS)); 
a cathode of the first screen (126) is connected to a cathode of the second screen (120; again, see (VSS) in Fig. 6C; and see (152) in Fig. 1; see Page 5, Para. [0073]-[0074]);

an anode (see the pixel side of “LED” in Fig. 2 and see (128) in Fig. 3; and also see (280) and (128) in Fig. 6C) of each pixel (see (127, 121) in Fig. 1) of both of the first screen (126) and the second screen (120) is respectively connected to a corresponding one of the plurality of output ends (see (D) and (128) in Fig. 1) of the driving unit (again, see (140, 150, 130, 152, 160) in Fig. 1; see Page 3, Para. [0048] and Page 4, Para. [0054]);
wherein the first screen (126) is a PMOLED screen and the second screen (120) is an AMOLED screen (again, see Page 1, Para. [0009]-[0012]; [0015]; and see Page 2 through Page 3, Para. [0039]-[0041]), the cathodes of the PMOLED screen (126) and the cathodes of the AMOLED screen (120) are connected to a terminal body (again, see (152) in Fig. 1; and see (VSS) in Fig. 6C) which provides a low potential signal VSS to the PMOLED screen (126) and the AMOLED screen (120) through a cathode lead of the PMOLED screen (see (VSS) in Fig. 3) and a cathode lead of the AMOLED screen (see (VSS) in Fig. 2; and again, see Page 5, Para. [0073]-[0074] with Page 3 through Page 4, Para. [0047]-[0048] and [0053]-[0054]). 

Suh does not explicitly disclose a front device disposed in an area where the first display area is located, wherein the front device is disposed inside the terminal body.  In this regard, Suh further does not disclose that the first display area is controlled by the control device not to display when the front device is enabled.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suh with the teachings of Wu in order to implement the display screen having the at least two display areas as disclosed by Suh in the manner suggested by Wu, such that the first display area expands the displaying area and functionality of the display screen while additionally providing an area for the concealment of an incorporated front device such as an image acquisition element, photosensitive device, and/or photoelectric sensor within the display screen to allow for imaging of an outside environment of the display screen without negatively impacting the overall aesthetics of the display screen.

As pertaining to Claim 20, Wu discloses (see Fig. 3) that the front device (5) comprises at least one of an image acquisition element, a photosensitive device, and a photoelectric sensor (i.e., a camera or sensor; see Page 2, Para. [0028]-[0029] and Page 1, Para. [0007]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suh in view of Wu and further in view of Ek et al. (hereinafter “Ek” US 2016 / 0351648).

As pertaining to Claim 14, both Suh and Wu disclose (see Fig. 1 of Suh; and see Fig. 3 of Wu) that the first display area (see (126) of Suh; and see (3) of Wu) and the second display area (see (120) of Suh; and see (1) of Wu) form an entire area of the display screen.  However, neither Suh nor Wu discloses that the first display area is in a shape of a circle such that the first display area is located inside the second display area.
However, in the same field of endeavor, Ek discloses (see Fig. 5A and Fig. 5B in combination with Fig. 5C) a display screen comprising at least two display areas (see (585, 590) in Fig. 5C) implementing a first display screen (590) and a second display screen (585), wherein the first display screen (590) is in a shape of a circle such that a first display area (see (590)) is located inside of a second display area (see (585); and see Page 3 through Page 4, Para. [0045]-[0048]).  It is a goal of Ek to provide an arrangement for a display screen that utilizes two display technologies, including a passive display technology and an active display technology, to produce a display screen that appears borderless (see Page 2, Para. [0026]), thereby increasing an area in which to display images on the screen and taking advantage of the benefits of each display technology in a single application.  Further, Ek provides a display implementation using a circular display configuration that is well-known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suh and Wu 


Response to Arguments

Applicant’s arguments with respect to Claims 1-4, 7-18, and 20 have been considered but are either moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant has specifically argued with respect to at least independent Claims 1, 17, and 18 that the teachings of Chen, as previously relied upon by the examiner in the Final Rejection mailed 23 November 2020, do not teach or fairly suggest the claimed “driving unit… configured to independently drive the first screen and the second screen” wherein the “cathodes” of the pixels associated with “the first screen and the second screen” are “interconnected” in the manner claimed, wherein the “first screen is a PMOLED screen” and the “second screen is an AMOLED screen” and the claimed “cathodes” are connected to the common “low potential signal VSS” as claimed (see Remarks at Pages 9 through 12).  The examiner respectfully contends that the newly recited combination of features of independent Claims 1, 17, and 18 are clearly suggested by the combined teachings of Claims 1-4, 7-18, and 20 is maintained.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622